1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     ARRION DONTA WRIGHT,                                Case No. 3:19-cv-00408-LRH-CBC

10                                      Petitioner,                     ORDER
             v.
11
      RENEE BAKER, et al.,
12
                                    Respondents.
13

14          Arrion Donta Wright submitted a pro se 28 U.S.C. § 2254 habeas corpus petition

15   and has now paid the filing fee (ECF Nos. 1-1, 5). The petition shall be dismissed as

16   untimely.

17          The Antiterrorism and Effective Death Penalty Act (AEDPA) went into effect on

18   April 24, 1996, and imposes a one-year statute of limitations on the filing of federal

19   habeas corpus petitions. 28 U.S.C. § 2244(d). The one-year time limitation can run

20   from the date on which a petitioner’s judgment became final by conclusion of direct

21   review, or the expiration of the time for seeking direct review. 28 U.S.C.

22   § 2244(d)(1)(A). Further, a properly filed petition for state postconviction relief can toll

23   the period of limitations. 28 U.S.C. § 2244(d)(2).

24          A petitioner may be entitled to equitable tolling if he can show “‘(1) that he has

25   been pursuing his right diligently, and that (2) some extraordinary circumstance stood in

26   his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2009)

27   (quoting prior authority). Equitable tolling is “unavailable in most cases,” Miles v.

28   Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999) and “the threshold necessary to trigger

                                                      1
1

2    equitable tolling is very high, lest the exceptions swallow the rule,” Miranda v. Castro,

3    292 F.3d 1063, 1066 (9th Cir. 2002) (quoting United States v. Marcello, 212 F.3d 1005,

4    1010 (7th Cir. 2000)). The petitioner ultimately has the burden of proof on this

5    “extraordinary exclusion.” 292 F.3d at 1065. He accordingly must demonstrate a

6    causal relationship between the extraordinary circumstance and the lateness of his

7    filing. E.g., Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003). Ignorance of the one-

8    year statute of limitations does not constitute an extraordinary circumstance that

9    prevents a prisoner from making a timely filing. See Rasberry v. Garcia, 448 F.3d 1150,

10   1154 (9th Cir. 2006) (“a pro se petitioner’s lack of legal sophistication is not, by itself, an

11   extraordinary circumstance warranting equitable tolling”).

12          In his federal petition, Wright states that the judgment of conviction he seeks to

13   challenge–Case No. 278988-2–was entered in February 2013 (ECF No. 1-1, pp. 4, 9).

14   He did not file a direct appeal, and therefore, his conviction became final 30 days later.

15   The docket of the Nevada Court of Appeals reflects that Wright filed a state

16   postconviction habeas corpus petition more than 5 years after the judgment of

17   conviction was entered. Nevada Court of Appeals Case No. 76104. Wright claimed in

18   his state petition that his sentence enhancement for robbery with use of a deadly

19   weapon violates his federal constitutional rights to a fair trial, equal protection, and to be

20   free from double jeopardy. The Nevada Court of Appeals affirmed the denial of the

21   petition as untimely and therefore procedurally barred. Id.

22          Here, Wright acknowledges that his federal petition is untimely. He states, with

23   no elaboration whatsoever, that he can demonstrate cause and prejudice to overcome

24   the procedural default.

25              In all cases in which a state prisoner has defaulted his federal claims in
            state court pursuant to an independent and adequate state procedural
26          rule, federal habeas review of the claims is barred unless the prisoner can
27          demonstrate cause for the default and actual prejudice as a result of the
            alleged violation of federal law, or demonstrate that failure to consider the
28          claims will result in a fundamental miscarriage of justice.

                                                    2
1

2       Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Murray v. Carrier, 477

3    U.S. 478, 485 (1986).

4       To demonstrate cause for a procedural default, the petitioner must be able to “show

5    that some objective factor external to the defense impeded” his efforts to comply with

6    the state procedural rule. Murray, 477 U.S. at 488 (emphasis added). For cause to

7    exist, the external impediment must have prevented the petitioner from raising the

8    claim. See McCleskey v. Zant, 499 U.S. 467, 497 (1991).

9       In federal habeas cases arising out of Nevada, the state courts, generally, apply

10   substantially the same standards as the federal courts in determining whether a

11   petitioner can demonstrate either cause or actual innocence in order to overcome a

12   claimed procedural default. Thus, if the petitioner had no viable cause-and-prejudice or

13   actual-innocence argument under the generally substantially similar federal and state

14   standards, then the federal habeas claim is also subject to immediate dismissal with

15   prejudice as procedurally defaulted. And again, while Wright included the cause and

16   prejudice standards in his petition, he set forth no specific arguments as to how he

17   could demonstrate cause and prejudice. He merely invokes the terms cause and

18   prejudice and then argues his double jeopardy claim. Accordingly, the petition is

19   dismissed.

20          IT IS THEREFORE ORDERED that the petition is DISMISSED with prejudice as

21   untimely.

22          IT IS FURTHER ORDERED that a certificate of appealability is denied.

23          IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and

24   close this case.

25
            DATED this 28th day of October, 2019.
26

27
                                                     LARRY R. HICKS
28                                                   UNITED STATES DISTRICT JUDGE

                                                 3
